Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordyn Dougherty (Reg. No. 76,788) on July 11, 2022.

The application has been amended as follows: 

Claim Amendment
(i) Withdrawn claims 6 and 7 have been REJOINED.
	(ii) With regard to claim 6 (line 2), after the term "the first surface" the following has been inserted --of the back plate--.
(iii) With regard to claim 7 (line 2), after the term "the first surface" the following has been inserted --of the back plate--.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
At the outset, the Examiner notes that the Applicant's Response filed on July 7, 2022, has obviated all the objections and/or rejections, as set forth in the Final office action mailed on May 17, 2022.
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1 and 9, when compared and contrasted with the prior art.
After consideration of the Applicant's arguments (in conjunction with the amendment to independent 1 and 9), the Examiner has been persuaded that the combination of the prior art fails to render the claims obvious, based on the references considered a whole, for what they fairly teach and/or suggest. More concretely, the Applicant's arguments presented at p. 8, l. 13 through p. 12, l. 14 have persuaded the Examiner, that the prior art would be improperly combinable for the manner in which each piece of the applied prior art operates, such operation and the structure associated therewith, would be inconsistent, when combined with the other applied art - for the reasons as articulated by the Applicant, as noted in the independent claims  1 and 9.
Moreover, since claims 2-8, 22 and 10-14 depend from and further limit the allowable subject matter of independent claims 1 and 9, respectively, they too are considered allowable over the prior art of record.

Rejoinder of Inventions
Claims 1-14 and 22 are allowable. To the extent that any claims allowed can be considered generic or subgeneric to the enumerated Species as set forth in the restriction requirement, mailed on December 10, 2021, the restriction requirement pertaining to such species (if applicable) is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688